SPROUSE, Circuit Judge,
dissenting:
I respectfully dissent.
The majority succinctly and correctly explicates the evidentiary analysis required by Burdine. I, of course, agree with the majority that if the district court had imposed upon the defendant the burden of persuasion on the issue of whether Armour had legitimate, nondiscriminatory reasons for its contested actions, such a ruling would require reversal. In my view, however, the district court’s opinion properly placed upon the plaintiffs the ultimate burden of persuading the court that Armour was guilty of discriminatory practices.
Armour contends that several of the district court’s findings of fact indicate that the burden of persuasion was shifted from the plaintiffs to the defendant, in contravention of Burdine. However, as the majority concedes, the findings of which Armour complains are fairly susceptible to two interpretations. If these findings are viewed as evidence that Armour was required to do more than meet a burden of production, Burdine was, of course, violated. But, they also can be viewed as indicia that the district court properly considered all the evidence offered by the defendant, along with that offered by the plaintiffs, in determining whether the plaintiffs successfully demonstrated that the reasons advanced by Armour were pretextual. This would be entirely in accord with the Bur-dine analysis.
The majority concludes that this perceived ambiguity with respect to several of the district court’s findings requires that the judgment of the court be vacated. If the disputed findings were standing alone, this analysis might well be correct. Viewed in its entirety, however, the district court *867opinion indicates that the court properly considered the burden of persuasion to at all times be upon the plaintiff. In specifically drawn conclusions of law, the district court set out the defendant’s burden once the plaintiff had established a prima facie case: “[T]he Company need only offer a reasonable, non-racial explanation for its practices and does not assume the burden of proof.... ” This analysis clearly is in accord with the teaching of Burdine. The district court, after reviewing the evidence presented by both plaintiffs and defendant, concluded that Armour’s explanations for its conduct were pretextual and that plaintiffs “carried their burden of establishing liability.” This too is in accord with the Burdine analysis.
In my view, to conclude that the district court opinion evinces “uncertainty surrounding the allocation of the burden of proof” is to deny all meaning to the court’s clear and unequivocal statements. The better approach is to give credence to all of the district court’s findings by construing those few specific findings the majority finds ambiguous in harmony with the court’s other, unambiguous pronouncements on the allocation of the burden of proof.
It is true that the district court opinion, even when viewed in its entirety, does not reflect every nuance of the Burdine analysis. The accident of chronology obviously made it impossible for the district court to track exactly the language of Burdine — a handicap suffered by every pre-Burdine opinion. Burdine, however, plowed no new sod; its principal contribution was to clarify the evidentiary analysis previously established in Title VII cases. Burdine emphatically requires that the burden of persuasion remain at all times with the plaintiff; it does not require reversal of all district court decisions which do not track precisely the Burdine language.
We should not view district court decisions, even those from the pre-Burdine era, with an uncritical eye. Neither should we, in the interest of clarity, strain to find ambiguity where none exists. The district court said that Armour “does not assume the burden of proof” and each of its findings of fact and conclusions of law is consistent with this statement. Therefore, as the district court did not incorrectly allocate the ultimate evidentiary burden, I must respectfully dissent.